DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claims.  

Allowable Subject Matter
Claims 12-14, 16-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance.
CN 105553539A (Tianjin) teaches an acquisition, pointing, and tracking (APT), see page 2, last paragraph before “Summary”:
Terahertz (THz) frequency range is higher than millimeter
wave lower than LONG WAVE INFRARED, and ite band
limits is (wavelength 1mm ~10um) between 0.3 THz te
30THz. Compared to microwave communication: 1}
capacity of THz communications is larger, much larger
than the bandwidth of microwave hundreds of million in
bandwidth, can carry out the communication of Gb/s
magnitude: 2) narrower the directivity of THz wave beam
better, less target can be detected and locate more
accurately 3} THz ripple has better confidentiality and
antijamming capability 4) because THz wave-wave
appearance fs to shorter when completing said function,
the size of antenna can be done less, and other system
structure also can do simple, economical. Compared to
laser communication: 1) photon energy of THz ripple is
about 1/46 of visible ray, ts energy efficiency as
information carrier is higher 2) Tre done has the ability
better penetrating sand and dust smog, can realize round-
the-clock work; 3) bear angle is larger than laser and
wave cover area is larger receiver can be received by
correct carrying out within the specific limits, relax the
requirement of acquisition and tracking APT, expand the
distance of communication.
In other words, it teaches that APT was known for use with systems in this art and that THz systems offer advantages over other systems, such as laser-based systems.  
Tianjin also teaches a transceiver and antenna array, see the first paragraph after “Desorbed detection quantum device is based on plasma High Electron Mobility Transister”:
The method utilizing inter-satellite Terahertz
communication system framework of the present invention
to realize information transmission is: be modulated to the
signal of telecommunication after being encoded by
information signal compression and be carried on THz
source, and this THz source forms narrow beam to external
radiation or LASER Light Source through flood tide
Terahertz antenna array, Receiving terminal flood tide
Terahertz antenna array, under the adjustment of
electronics beam point steering (Beam Steering), realizes
aiming at of launching beam and received beam: The
terahertz signal received is sent to the decoding
decompression circuit of rear class after quantum device
detection, finally restores information signal.
In other words, it teaches a terahertz communication system that both transmits and receives data.  It also teaches to encode and modulate the data signal for transmission, and to decode and demodulate (“restore information”) the signal after reception.  
US 2010/0220390 (Wein) teaches the use of ATP systems.  See, for example:
[0058] System pointing/tracking loop is generally designed to provide both acquisition and, after a target has been acquired, pointing/tracking. Acquisition is typically accomplished using the optional Inertial Navigation System. 
US 2007/0031151 (Cunningham).a controller for controlling components and devices to implement desired functionality, so that the use of a controller would have been obvious.  See, for example FIG. 1:

    PNG
    media_image1.png
    697
    478
    media_image1.png
    Greyscale

FIG. 1 illustrates a number of controllers for controlling the operation of the device, including APT functionality, data transmission, and data reception.  For example, communication controller 110 is connected to the RF transceiver 134, the optical transmitter 106 and optical receiver 108, and the beacon transmitter 136 and beacon receiver 116 to control the transmission and reception of those signals.  There is also an APT controller 118 that controls the APT functionality, and Gimbal and Fast Steering Mirror controllers 126, 130.  See, for example:
[0022] The beacon laser beam received by telescope 104 also travels along the common optical axis. A beamsplitter 112 directs the beacon laser beam from the common optical axis to a position detector sensor 114, which can be a quad cell detector. The output signals from the position detector sensor are supplied to a beacon receiver 116, which determines the angle of arrival of the beacon signal, indicating the angular direction of the far-end terminal. This position information is supplied to the laser communication controller 110 and an acquisition, pointing, and tracking module 118 responsible for controlling the process of initially acquiring remote terminals and maintaining track on a far-end terminal during two-way communication. Acquisition, pointing, and tracking module 118 receives information about the terminal's own position from a global position system (GPS) and inertial navigation system (INS) module 120, which determines the terminal's position from GPS data. The GPS information is derived from a pseudorange signal received via a GPS antenna 122 from GPS satellites. Optionally, the GPS data can be supplemented with inertial navigation data derived from on-board sensing of acceleration of the terminal. 

[0023] Coarse pointing of telescope 104 is accomplished by acquisition, pointing, and tracking module 118 controlling the azimuth and elevation of gimbal 102. A gimbal position sensor 124 reports the gimbal position to acquisition, pointing, and tracking module 118, which provides positioning control signals to a gimbal controller 126 to drive the gimbal to a desired angle based on feedback from beacon receiver 116.

[0024] Acquisition, pointing, and tracking module 118 also controls a fast-steering mirror 128 via a fast-steering mirror controller 130 (e.g., a piezoelectric drive mechanism) to effect fine pointing and tracking of laser beams. Specifically, fast steering mirror 128 is disposed along the common optical axis between telescope 104 and beamsplitter 112 and deflects incoming and outgoing laser beams at a selected angle to control the angle at which laser beams are transmitted and received by telescope 104. Feedback from a fast-steering mirror position sensor 132 and the beacon laser beam detected by position sensor detector 114 is used to control the rotation angle of fast steering mirror 128 to achieve a deflection angle corresponding to the detected angle of the far-end transceiver, as described in detail below.

[0034] The remote, far-end terminal also transmits its position information to the local terminal via an RF signal, which is received by RF transceiver 134 and supplied to laser communication controller 110. In operation 206, this far-end terminal position information is supplied to acquisition, pointing, and tracking module 118, which commands gimbal controller 126 to point gimbal 102 in the direction indicated by the far-end terminal position information. Acquisition, pointing, and tracking module 118 determines the pointing direction by taking into account the current position of the local terminal supplied by GPS/INS module 120. Likewise, upon receipt of the local terminal's position, the far-end terminal points its gimbal in the direction indicated by the local terminal's position. In this manner, both terminals perform initial coarse pointing of the gimbals toward each other, along with the data and beacon laser apertures mounted thereon. With commercially available GPS/INS equipment (e.g., a Honeywell 764G INS), this process can be expected to yield an angular pointing accuracy on the order of several milliradians (e.g., a 90% confidence interval for the pointing direction of about 7 milliradians).
In other words, it was known to use controllers to control the functionality of components and to achieve desired results, such as APT functionality.  
US 2001/0055389 (Hughs) teaches the APT was known for use with satellite systems.  
[0067] The development of QKD for satellite communications would represent a major step forward in both security and convenience. If the key material supplied at launch should be used up during normal operations or compromised, an issue arises of how to securely re-key a satellite on-orbit. In contrast to conventional key distribution methods whose security is based on assumptions of computational complexity, QKD is a physics-based technique and, as such, needs to be experimentally validated under the conditions of its intended use. The primary physics requirements for this application of QKD, namely the transmission and detection of single photons between a ground station and an airborne or orbital asset, have never been demonstrated. However, many of the optical acquisition, pointing, tracking and adaptive optics techniques developed for laser communications with satellites can be directly applied to this problem. 
US 2002/0167702 (Badesha) teaches the APT was known for use with satellite systems.  See, for example:
[0031] FIG. 2 is a diagram of an embodiment of an optical communication system using a high altitude tethered balloon according to the present invention. The system includes a spherical balloon 10 attached by a tether 12 to an automated winch 14 located on the ground. A pressurization system 16 is used to maintain the differential pressure between the balloon's internal gas and the ambient atmosphere. Power for a payload 30 and the pressurization system 16 is supplied by solar array cells 18 in combination with fuel cells 20 for energy storage. The payload 30, mounted on the balloon, includes an Acquisition, Pointing and Tracking (ATP) system 22 that provides accurate position and attitude information for target tracking, and other communications equipment. Targets may include but are not limited to various space-based instrumentation 34 such as satellites, spacecraft in deep space, and high altitude airplanes and missiles. Also included in the payload are Global Positioning System (GPS) antennas 36 for determining the position and attitude of the balloon 10 in earth fixed coordinates. Optical data is communicated to and from an open channel transceiver 24 attached to the balloon 10 and aimed toward space. Open channel communication between the balloon 10 and the space-based instrumentation occurs above most clouds 32 and above most atmospheric turbulence. A fiber optic transceiver 26 attached to the balloon enables optical communications with a ground station 28 via a fiber optic cable attached to the tether 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636